TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 4, 2014



                                       NO. 03-11-00102-CV


                                      Sierra Club, Appellant

                                                  v.

  Texas Commission on Environmental Quality and Waste Control Specialists, Appellees




            APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                    AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the district court on January 18, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.